Appeal from an order of the Supreme Court, granted at Special Term at Canton, N. Y., and entered in the St. Lawrence County Clerk’s office July 9,1949, which (1) denied plaintiffs’ motion to strike out defendant’s answer and (2) dismissed plaintiffs’ complaint. We uphold the dismissal of the complaint for its failure to state facts sufficient to constitute a cause of action, upon the ground that it fails to allege that the discovery of a State-owned “ mine or mineral ”, which is the basis of the claims which plaintiffs assert against the defendant, was upon lands owned by the People of the State. Unless so situate, the statute under, which plaintiffs claim (Public Lands Law, as enacted by L. 1909, ch. 50) accorded them no beneficial rights under the notice of discovery filed in January, 1941, by plaintiff Lenney and his coplaintiff’s testator. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ. [195 Misc. 835.] [See 278 App. Div. 727.]